Citation Nr: 0328597	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  96-41 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right scapular 
disorder.  

2.  Entitlement to service connection for a multiple joint 
arthritic disorder.  

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's left knee chondromalacia 
patella with arthroscopic lateral release residuals.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right knee chondromalacia 
patella with arthroscopic lateral release residuals.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's thoracic and lumbar spine 
degenerative disc disease with degenerative changes.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's esophagitis, cholecystectomy 
residuals, and hepatitic steatosis.  

7.  Entitlement to an initial compensable disability 
evaluation for the veteran's T10 vertebral anterior wedging.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1991 to December 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which, in pertinent 
part, established service connection for left knee 
chondromalacia patella with arthroscopic lateral release 
residuals, right knee chondromalacia patella with 
arthroscopic lateral release residuals, and thoracic and 
lumbar spine degenerative disc disease with degenerative 
changes; assigned 10 percent evaluations for those 
disabilities; established service connection for hepatic 
steatosis, esophagitis, cholecystectomy residuals, and T10 
vertebral anterior wedging; assigned noncompensable 
evaluations for those disabilities; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for both a right scapular disorder and 
a multiple joint arthritic disorder; and denied those claims.  
In December 1997, the RO retroactively increased the 
evaluations for the veteran's post-operative left knee 
disorder and esophagitis from 10 to 20 percent and 
noncompensable to 10 percent, respectively.  In November 
2002, the RO adjudicated the veteran's entitlement to service 
connection for a right scapular disorder and a multiple joint 
arthritic disorder on the merits; denied the claims; and 
recharacterized the veteran's esophageal, gall bladder, and 
liver disabilities as esophagitis, cholecystectomy residuals, 
and hepatitic steatosis evaluated as 10 percent disabling.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected left 
knee, right knee, thoracic spine, lumbar spine, and digestive 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to an initial evaluation 
in excess of 20 percent for the veteran's left knee 
chondromalacia patella with arthroscopic lateral release 
residuals; entitlement to initial evaluations in excess of 10 
percent for the veteran's right knee chondromalacia patella 
with arthroscopic lateral release residuals, thoracic and 
lumbar spine degenerative disc disease with degenerative 
changes, and esophagitis, cholecystectomy residuals, and 
hepatitic steatosis; and entitlement to an initial 
compensable evaluation for the veteran's T10 vertebral 
anterior wedging.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issues are styled.  


REMAND

In reviewing the record, the Board observes that the veteran 
was awarded Social Security Administration (SSA) disability 
benefits in July 1998.   The documentation supporting the 
veteran's SSA award is not of record.  The Court has 
clarified that the Department of Veterans Affairs' (VA) duty 
to assist the veteran includes an obligation to obtain 
relevant records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

In September 2003, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to back and spinal disabilities.  The Board observes that the 
evaluations of the veteran's thoracic and lumbar spine 
disabilities have not been reviewed by the RO under the 
amended regulation.  

The veteran was last afforded a VA examination for 
compensation purposes in July 2001.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Such an examination would be particularly helpful in 
application of the amended regulations pertaining to the back 
and the spine.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Federal Circuit found that the 
thirty-day period provided in § 3.159(b)(1) in which to 
respond to a Veterans Claims Assistance Act of 2000 (VCCA) 
notice to be misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, the RO must take 
this opportunity to inform the veteran that a one full year 
may be taken to respond to a VCAA notice notwithstanding any 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) are fully met.  

2.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award for SSA disability 
benefits for incorporation into the 
record.  

3.  The RO should request that copies of 
all available VA clinical documentation 
pertaining to treatment of the veteran 
after October 2001 be forwarded for 
incorporation into the record. 

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his alleged right scapular disorder 
and multiple joint arthritic disorder and 
his service-connected left knee, right 
knee, thoracic spine, lumbar spine, 
esophageal, gall bladder, and liver 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as to 
the etiology of all identified right 
scapular and multiple joint arthritic 
disorders and expressly state whether it 
is at least as likely as not that the 
disabilities were initially manifested in 
or otherwise originated during such 
service.  The reasoning for all opinions 
expressed should be fully set forth.  The 
examiner or examiners should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee, 
right knee, thoracic spine, and lumbar 
spine disabilities and any associated 
pain with a full description of the 
effect of the disabilities upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the knees and 
the thoracic and lumbar spinal segments 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
left knee, right knee, thoracic spine, 
and lumbar spine disabilities upon his 
vocational pursuits.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a right scapular disorder 
and a multiple joint arthritic disorder; 
an initial evaluation in excess of 20 
percent for his left knee chondromalacia 
patella with arthroscopic lateral release 
residuals; initial evaluations in excess 
of 10 percent for his right knee 
chondromalacia patella with arthroscopic 
lateral release residuals, thoracic and 
lumbar spine degenerative disc disease 
with degenerative changes, and 
esophagitis, cholecystectomy residuals, 
and hepatitic steatosis; and an initial 
compensable evaluations for his T10 
vertebral anterior wedging with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


